Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Reproductions
The drawing disclosure does not meet the requirements of 37 CFR § 1.84 because:
Applicants have not completed the filing requirements for colored drawings. Color drawings are permitted in design applications. Where a design application contains color drawings, the application must include 
The number of sets of color drawings required by paragraph 37 CFR 1.84 (a)(2)(ii)
The specification must contain the reference required by paragraph 37 CFR 1.84 (a)(2)(iii)                 
The following language should be included as the first paragraph of the brief description of the drawings: 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Specification
The Examiner objects to the specification for the following reason.
The Examiner has amended the title to remove the phrase “Micro Scale” because it describes the size of the claimed design which is immaterial to the ornamental nature of the claim. Further, the term “micro scale” may have more than one appearance which may cause the exact three-dimensional appearance of the claim to be misunderstood or uncertain. The title should be amended to read: --Anaerobic Digester for Treatment of Food Waste--


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The references not relied upon are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915